In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-20-00175-CR


                                    EX PARTE LUIS ARROYOS

                           On Appeal from the 403rd District Court
                                    Travis County, Texas
        Trial Court No. D-1-DC-20-202372, Honorable Brenda Kennedy, Judge Presiding

                                         September 3, 2020

                                 MEMORANDUM OPINION
                            Before PIRTLE and PARKER and DOSS, JJ.


        Appellant, Luis Arroyos, appeals from the trial court’s purported “order denying his

Application for Writ of Habeas Corpus.”1 We dismiss the appeal for want of jurisdiction.


        On April 9, 2020, Appellant filed an application for writ of habeas corpus alleging

that he was arrested on April 4 for possession of a controlled substance and requesting

release from Travis County Jail on personal bond. The clerk’s record does not contain

any trial court order ruling on Appellant’s application.               However, it does include a

“Statement of Magistrate Regarding Personal Bond” signed by Travis County magistrate,


        1
        Originally appealed to the Third Court of Appeals, this appeal was transferred to this Court by the
Texas Supreme Court pursuant to its docket equalization efforts. TEX. GOV’T CODE ANN. § 73.001 (West
2013).
Leon Gizzard, which states that Appellant was released from jail on bond on April 11,

2020.


        This Court has jurisdiction to consider an appeal from a judgment of guilt or where

appellate jurisdiction has been expressly granted by law. Abbott v. State, 271 S.W.3d
694, 696-97 (Tex. Crim. App. 2008). Though we may review the denial of an application

seeking pretrial habeas relief, our appellate jurisdiction depends on the entry of a signed

written order. See Greenwell v. Court of Appeals for the Thirteenth Judicial Dist., 159
S.W.3d 645, 649-50 (Tex. Crim. App. 2005) (orig. proceeding); Broussard v. State, No.

01-10-00458-CR, 2010 Tex. App. LEXIS 8360, at *5 (Tex. App.—Houston [1st Dist.] Oct.

14, 2010, no pet.) (per curiam) (mem. op., not designated for publication) (dismissing

appeal for want of jurisdiction where record did not contain written order denying

appellant’s pretrial habeas application).


        By letter of August 5, 2020, we notified Appellant that it did not appear the trial

court had entered an appealable judgment or order and directed him to show how we

have jurisdiction over the appeal by August 18. Appellant did not file a response and has

had no further communication with this Court to date.


        Because Appellant has not presented this Court with a written order disposing of

his application for writ of habeas corpus, we dismiss the appeal for want of jurisdiction.


                                                        Per Curiam


Do not publish.




                                             2